      Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 1 of 43 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

     CITY OF CHICAGO,                                   )
                                                        )
               Plaintiff,                               )
                                                        )      Civil Action No.______________
     v.                                                 )
                                                        )
     FIRE DEPARTMENT COFFEE, INC., an                   )
     Illinois Corporation,
                                                        )
               Defendant.
                                                        )      JURY TRIAL DEMANDED
                                                        )
                                                        )

                                            COMPLAINT

          Plaintiff, the City of Chicago (“City”), brings this complaint for injunctive and monetary

relief against Fire Department Coffee, Inc. (“Defendant”). For its complaint herein against

Defendant, the City alleges as follows:

                                   JURISDICTION AND VENUE

          1.      This Court has original subject matter jurisdiction over the City’s claims under 15

U.S.C. §§ 1121 and 1119, and under 28 U.S.C. §§ 1331 and 1338. This Court has supplemental

jurisdiction over the Illinois state law claims pursuant to 28 U.S.C. §§ 1338(b) and 1367(a) under

general principles of supplemental and pendent jurisdiction, and because such claims are so related

to the federal claims that they form part of the same case or controversy and derive from a common

nucleus of operative facts.

          2.      This Court has personal jurisdiction over Defendant because it is domiciled, and

the acts giving rise to the claims occurred, in Illinois.

          3.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c) because

the claims alleged arose, at least in part, in this District and because this Court has personal

jurisdiction over Defendant.
      Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 2 of 43 PageID #:1




                                         JURY DEMAND

       4.      The City demands a jury trial pursuant to Federal Rule of Civil Procedure 38.

                                             PARTIES

       5.      The City is a municipal corporation and home rule unit of local government existing

under the Constitution of the State of Illinois.

       6.      Defendant Fire Department Coffee, Inc. (“FDC”) is a corporation organized under

the laws of the State of Illinois with its principal place of business at 1311 Harrison Avenue,

Rockford, Illinois, 61109.

                                       NATURE OF CASE

       7.      This is an action for trademark infringement and unfair competition in violation of

Sections 32 and 43(a) of the Lanham Act, 15 U.S.C. §§ 1114 and 1125(a); unfair trade practices

in violation of the Illinois Uniform Deceptive Trade Practices Act, 815 Ill. Comp. Stat. 510, et

seq.; unfair trade practices in violation of the common law of the State of Illinois; unfair

competition and deceptive practices in violation of the City’s Consumer Fraud Ordinance,

Municipal Code of Chicago (“MCC”) § 2-25-090; and cancellation of United States Trademark

Registration No. 5,767,909 pursuant to Sections 14 and 37 of the Lanham Act, 15 U.S.C. §1064

and 1119.

       8.      The City seeks monetary and injunctive relief, including an order enjoining

Defendant from using confusingly similar marks in its business, including the letters F, D and C

stylized in a manner similar to the City’s CFD Mark, an order directing the United States Patent

and Trademark Office (“USPTO”) to cancel the federal trademark registration for Defendant’s

infringing FDC Mark, an order requiring Defendant to destroy items in its possession or control

bearing the FDC Mark or any similar mark, and civil penalties as set forth under the MCC.



                                                   2
      Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 3 of 43 PageID #:1




         9.    The City owns a trademark for use by the Chicago Fire Department (“CFD”) that

consists of a red stylized monogram of superimposed or intertwined letters C, F, and D (“CFD

Mark”). The CFD Mark is strong, distinctive and a protectable trademark. The CFD Mark is

reproduced below:




         10.   Defendant is using in commerce a trademark that also consists of a red stylized

monogram of superimposed or intertwined letters F, D, and C (“FDC Mark”), which is reproduced

below:




         11.   The FDC Mark is an unauthorized reproduction, copy, and/or colorable imitation

of the CFD Mark.

         12.   This action arises out of Defendant’s knowing and willful violation of the City’s

rights in the CFD Mark through Defendant’s use in commerce of the FDC Mark in the promotion,

marketing, and advertising of Defendant’s business, goods, and/or charitable organization.

         13.   Defendant’s use of the FDC Mark is likely to cause consumer confusion by

allowing consumers to erroneously believe that the City is affiliated with, has sponsored, endorsed,


                                                 3
      Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 4 of 43 PageID #:1




is somehow the origin of, or benefits from Defendant’s business, goods, and/or charitable

organization, when this is not the case, thus confusing consumers and jeopardizing the City’s

goodwill in the CFD Mark.

                                  FACTUAL BACKGROUND

Background of the CFD Mark

       14.     The City uses the CFD Mark in commerce in connection with fire prevention,

firefighting, civil protection and related services, and licenses the CFD Mark on limited occasions,

including for use in television and movie productions and for use on apparel exclusively sold at

the CFD commissary for CFD personnel to wear on duty.

       15.     The City is the owner of the CFD Mark.

       16.     The CFD Mark was first used in commerce at least as early as January 1, 1949, and

has been used continuously in commerce since that date.

       17.     The City has invested significant resources and effort to develop and foster the

reputation of the CFD and its core services as symbolized by, and captured in, the goodwill in the

CFD Mark.

       18.     The CFD Mark prominently appears on CFD training gear, CFD emergency

vehicles, such as ambulances, trucks, and engines, and on some uniforms and apparel worn by

CFD personnel.

       19.     The City earns revenue from CFD’s services rendered in connection with the CFD

Mark, including, but not limited to, ambulance fees.

       20.     Strengthening the public association of CFD, its services, and the CFD Mark, the

CFD Mark has also repeatedly appeared in national television and movie entertainment

productions such as Chicago Fire and Backdraft. Over the decades since the CFD Mark was first



                                                 4
      Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 5 of 43 PageID #:1




used, it has been seen by countless members of the public throughout the Chicagoland area, as

well as nationally.

       21.      The CFD Mark is widely recognized by members of the public as an indicator of

the source of CFD’s high-quality services. Indeed, consumers are likely to believe that goods sold

bearing, or services rendered in connection with, the CFD Mark are affiliated with, sponsored by,

endorsed by, originate with, or somehow benefit the City and/or CFD.

The City’s Ownership and Registration of the CFD Mark

       22.      On May 10, 2005, the City filed a federal trademark application for the CFD Mark

with the United States Patent and Trademark Office (“USPTO”). On December 19, 2006, the

USPTO issued a federal trademark registration for the CFD Mark, Reg. No. 3,185,751, for the

following services (“CFD Registration”):

             o International Class 45: Municipal Services; namely fire prevention services, fire
               fighting services, and civil protection.

A copy of the Registration Certificate for the CFD Mark is attached as Exhibit A.

       23.      The CFD Registration is valid, subsisting and in full force and effect. On February

18, 2017, the City renewed the CFD Registration.          On December 10, 2012, the USPTO

acknowledged the Section 15 declaration for the CFD Registration.

       24.      Pursuant to 15 U.S.C. § 1057(b), the federal trademark registration certificate for

the CFD Mark constitutes conclusive evidence of the validity of the CFD Mark, the registration of

the CFD Mark, of the City’s ownership of the CFD Mark, and of the City’s “exclusive right to use”

in commerce the CFD Mark 15 U.S.C. §1115(b) (emphasis added).

       25.      The City’s right to use the CFD Mark in commerce is incontestable pursuant to 15

U.S.C. §1065.




                                                 5
      Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 6 of 43 PageID #:1




Defendant’s Business Conduct, Use, and Registration of the FDC Mark

       26.     Defendant started its unlawful actions complained of herein long after the City first

used in commerce the CFD Mark, filed an application to register the CFD Mark, and after the

USPTO issued the CFD Registration. Defendant sells and transports in commerce goods bearing

the FDC Mark, including, but not limited to, coffee, coffee-related products, apparel, and

drinkware (“FDC Goods”).

       27.     Defendant offers FDC Goods for sale under the FDC Mark nationwide, including

in Chicagoland and this District, through a website, www.firedeptcoffee.com (“FDC Website”).

See screenshots of FDC Goods sold on FDC Website attached as Exhibit B.

       28.     Upon information and belief, consumers can also purchase the FDC Goods at

Defendant’s retail location in Rockford, Illinois. Defendant markets, advertises, and promotes the

FDC Goods under the FDC Mark through its social media accounts and the FDC Website, thereby

reaching consumers both in Chicagoland and nationwide.

       29.     The FDC Website makes an association between Defendant’s business and

firefighters through use of taglines such as “Run by Firefighters,” “Be Part of Something Greater,”

and “Always Supporting Our Heroes,” images of firefighters drinking Defendant’s coffee, as well

as claims that the FDC Goods have “received the stamp of approval from firehouses….” See

screenshots of the FDC Website attached as Exhibit C.

       30.     Defendant uses the FDC Mark in commerce with the Fire Department Coffee

Charitable Foundation (“FDC Foundation”), a non-profit organization affiliated with Defendant,

including for the purpose of rendering fundraising services (“FDC Charitable Services”).

       31.     According to the FDC Website, Defendant donates 10% of its profits from the sale

of FDC Goods to FDC Foundation. The FDC Website claims that “10% of proceeds from every

order goes towards supporting ill or injured firefighters and first responders.” See printout from

                                                 6
      Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 7 of 43 PageID #:1




www.firedeptcoffee.com/pages/about-us, attached as Exhibit D.

       32.     A portion of the FDC Website, titled “FOUNDATION,” addresses Defendant’s

relationship with FDC Foundation, and states the following:

       The Fire Dept. Coffee Foundation is a 501(c)(3) charitable organization supporting
       groups that help first responders who are injured on the job, mentally or physically,
       or who are facing other serious health challenges. Fire Dept. Coffee donates 10%
       of all proceeds to support our injured or ill heroes . . . . Just keep drinking Fire Dept.
       Coffee, knowing that each other is benefiting first responders in need.

See screenshot from www.firedeptcoffee.com/charity, attached as Exhibit E.

Defendant’s Knowledge of CFD Mark

       33.     Pursuant to 15 U.S.C. §1072, Defendant had constructive knowledge of the CFD

Mark prior to Defendant’s first use of the FDC Mark. Further, upon information and belief,

Defendant had actual knowledge of the CFD Mark prior to Defendant’s adoption and first use of

the FDC Mark in part because of the widespread presence and use of the CFD Mark, the fame and

immense notoriety of the CFD Mark, and Defendant’s experience with and knowledge of fire

rescue services. The striking similarity between the appearance of the CFD Mark and the FDC

Mark evidences Defendant’s actual knowledge of the CFD Mark at the time it created, adopted

and first used the FDC Mark.

       34.     The City has not vetted, endorsed, sponsored, approved, nor is in any way affiliated

with Defendant, its use of the FDC Mark, its business or its charitable organization.

       Defendant’s Adoption, Use, and Registration of FDC Mark

       35.     Upon information and belief, Defendant adopted and used the FDC Mark, which is

strikingly similar to the CFD Mark, because it concluded that using a mark similar to the CFD

Mark would greatly enhance the sale of the FDC Goods and the success of Defendant’s business

and FDC Charitable Services.



                                                   7
      Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 8 of 43 PageID #:1




On October 5, 2018, despite constructive knowledge of the CFD Mark, and upon information and

belief, actual knowledge of the CFD Mark, Defendant applied to register the FDC Mark with the

USPTO for use in connection with coffee, cups and mugs. The application for the FDC Mark

claimed a date of first use of May 1, 2016, and a date of first use in commerce of July 1, 2018.

The USPTO issued a registration for the FDC Mark, Reg. No. 5,767,909, on June 4, 2019 (“FDC

Registration”). A copy of the Registration Certificate for the CFD Mark is attached as Exhibit F.

The USPTO should not have issued the FDC Registration because it is likely to cause confusion

with the CFD Registration, 15 U.S.C. §1052(d).

       36.     Defendant also uses the FDC Mark in commerce on other FDC Goods, such as

apparel, and in conjunction with FDC Charitable Services.

       37.     On April 30, 2019, the City sent Defendant a letter requesting that it cease and

desist from further use of the FDC Mark. A copy of the April 30, 2019 letter is attached as Exhibit

G. Since then, Defendant has ignored the City’s cease and desist letter and continued to use the

FDC Mark.

       38.     On or about October 31, 2019, a commercial for Google appeared on the Internet

regarding Google’s initiative for veteran-led small businesses, prominently featured Defendant

and the FDC Mark (“Google Commercial”). The Google Commercial has brought nationwide

attention to Defendant and its use of the FDC Mark. As of January 29, 2020, the Google

Commercial             had           1,652,594            views            on           YouTube,

https://www.youtube.com/watch?v=MDuA8jpOGng. (See screenshot from YouTube, attached as

Exhibit H.)

Likelihood Of Confusion Between CFD Mark and FDC Mark and Damage to The City

       39.     Upon information and belief, Defendant’s use in commerce of the FDC Mark is a



                                                 8
      Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 9 of 43 PageID #:1




blatant attempt to exploit the goodwill of the CFD Mark and to confuse customers as to the

affiliation, sponsorship, endorsement, origin of, or entities benefiting from Defendant’s business,

goods, and/or charitable organization.

        40.     Defendant’s conduct has created actual confusion as to whether the City is affiliated

with, sponsors, endorses, is somehow the origin of, or otherwise benefits from Defendant’s

business, goods, and/or charitable organization.

        41.     Defendant is intentionally attempting to improperly ride on the City’s coattails and

trade on the City’s success and goodwill. Defendant is using in commerce a mark which is highly

similar to the CFD Mark, i.e., the FDC Mark, in connection with the FDC Goods, promotion of

the FDC Goods and FDC Charitable Services in a manner which is likely to cause confusion among

consumers. Consumers and other members of the public who encounter the FDC Mark in

connection with the FDC Goods and FDC Charitable Services will mistakenly believe that the City

or the CFD is the source of, has sponsored, is affiliated with, or is somehow connected with,

Defendant’s business, goods and/or charitable organization, all to the detriment of the City.

        42.     As a result of Defendant’s actions, the City has suffered irreparable injury and harm

and will continue to do so if Defendant is not immediately and permanently enjoined by this Court

from further violation of the rights alleged herein. The City has no adequate remedy at law.

                                            COUNT I
                                Federal Trademark Infringement
                 in Violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114

        43.     The City repeats and realleges the allegations in the foregoing paragraphs as though

fully set forth herein.

        44.     Defendant’s use of the FDC Mark infringes the City’s rights in the federally

registered CFD Mark as reflected in the CFD Registration.



                                                   9
     Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 10 of 43 PageID #:1




       45.      Defendant’s use of the FDC Mark is likely to cause confusion, mistake and/or

deception among the relevant consumers and public as to the affiliation, connection or association

between Defendant’s business, goods, and/or charitable organization and the services identified in

the CFD Registration, and/or mislead the public into thinking that the City or CFD is the origin of,

or has sponsored or approved of Defendant’s business, goods, and/or charitable organization.

Defendant’s actions irreparably harm the value of the CFD Mark and injure the City’s reputation

and goodwill.

       46.      Defendant’s actions are likely to cause confusion, or to cause mistake or to deceive

customers and users as to the origin, sponsorship or approval of Defendant’s business, goods,

and/or charitable organization in violation of Section 32(1) of the Lanham Act, 15 U.S.C. §

1114(1).

       47.      Defendant created, adopted and used in commerce the confusingly similar FDC

Mark with knowledge of the City’s rights in the CFD Mark. The promotion and sale of the FDC

Goods and rendering of FDC Charitable Services under the FDC Mark has been made by

Defendant in bad faith and with a willful and deliberate intent to pass off its goods and services as

those affiliated with the City and trade on the significant goodwill developed in the CFD Mark. In

view of the willful nature of Defendant’s activities, this is an exceptional case within the meaning

of 15 U.S.C. § 1117(a).

       48.      Defendant’s actions have caused and continue to cause damage and irreparable

harm to the City, for which the City has no adequate remedy at law. Unless enjoined, Defendant

will continue its wrongful actions, further injuring and damaging the City, confusing the public

and unjustly enriching Defendant.




                                                 10
      Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 11 of 43 PageID #:1




                                             COUNT II
                                     Federal Unfair Competition
                          in Violation of Section 43 (a) of the Lanham Act

        49.     The City repeats and realleges the allegations in the foregoing paragraphs as though

fully set forth herein.

        50.     Defendant’s creation, adoption and use in commerce of the FDC Mark unfairly

competes with, passes off as, and creates a false designation of origin with the goods and services

the City sells and renders under the CFD Mark in violation of Section 43(a)(1) of the Lanham Act,

15 U.S.C. §1125(a)(1).

        51.     The FDC Mark, as used by Defendant, is likely to cause confusion and mistake as

to the origin, sponsorship, or approval of Defendant’s business, goods, and/or charitable

organization.

        52.     Defendant created, adopted and used in commerce the confusingly similar FDC

Mark with knowledge of the City’s rights in the CFD Mark. The promotion and sale of the FDC

Goods and rendering of FDC Charitable Services under the FDC Mark has been made in bad faith

and with a willful and deliberate intent by Defendant to pass off its goods and services as those of

the City, or somehow affiliated with the City or CFD, and trade on the significant goodwill

developed in the CFD Mark. In view of the willful nature of Defendant’s activities, this is an

exceptional case within the meaning of 15 U.S.C. §1117(a).

        53.     Defendant’s actions have caused and continue to cause damage and irreparable

harm to the City, for which the City has no adequate remedy at law. Unless enjoined, Defendant

will continue its wrongful actions, further damaging and injuring the City, confusing the public,

and unjustly enriching Defendant.




                                                 11
     Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 12 of 43 PageID #:1




                                            COUNT III
                               Unfair Competition in Violation of the
                          Illinois Uniform Deceptive Trade Practices Act

        54.     The City repeats and realleges the allegations in the foregoing paragraphs as though

fully set forth herein.

        55.     Defendant’s actions are likely to cause confusion or misunderstanding as to the

source, sponsorship, approval or certification of goods sold and services rendered by Defendant,

and thus constitute unfair and deceptive acts or practices in the conduct of a business, trade or

commerce in violation of 815 ILCS 510/1, et seq.

        56.     The public is likely to be damaged as a result of Defendant’s deceptive trade

practices or acts, which have occurred both in the State of Illinois and nationwide.

        57.     Defendant’s conduct has had, and will continue to have, an adverse impact on the

City and on members of the general public because it wrongly suggests a cooperative business

relationship that does not exist in fact.

        58.     Defendant’s unlawful conduct has been and continues to be willful, deliberate, and

in bad faith.

        59.     Defendant’s actions have caused and continue to cause damage and irreparable

harm to the City, for which the City has no adequate remedy at law. Unless enjoined, Defendant

will continue its wrongful actions, further damaging and injuring the City and confusing the public.

                                        COUNT IV
                                Common Law Unfair Competition

        60.     The City repeats and realleges the allegations in the foregoing paragraphs as though

fully set forth herein.

        61.     The CFD Mark is strong, distinctive and a protectable trademark. Defendant’s use

in commerce of the FDC Mark unfairly competes with the CFD Mark.


                                                 12
     Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 13 of 43 PageID #:1




        62.     Defendant’s use of the FDC Mark in connection with the promotion, sale and

rendering of FDC Goods and FDC Charitable Services is likely to cause confusion, or to cause

mistake, or to deceive customers and users as to the origin, sponsorship or approval of Defendant’s

business, goods, and/or charitable organization, and constitutes unfair competition in violation of

the common law of the State of Illinois.

        63.     As a result of Defendant’s actions, the public is likely to believe that the FDC Goods

and charitable services have originated from and/or have been approved by the City or the CFD,

when that is not the case.

        64.     Defendant’s use of the FDC Mark has harmed the City’s goodwill in the CFD Mark.

        65.     Defendant’s unlawful conduct has been and continues to be willful, deliberate, and

in bad faith.

        66.     Defendant’s actions have caused and continue to cause damage and irreparable

harm to the City, for which the City has no adequate remedy at law. Unless enjoined, Defendant

will continue its wrongful actions, further damaging and injuring the City and confusing the public.

                                          COUNT V
                                   Consumer Fraud Ordinance

        67.     The City repeats and realleges the allegations in the foregoing paragraphs as though

fully set forth herein.

        68.     The CFD Mark is strong, distinctive and a protectable trademark. Defendant’s use

in commerce of the FDC Mark, including in the Chicagoland area, as herein pleaded, unfairly

competes with the CFD Mark.

        69.     Defendant’s use in commerce of the FDC Mark is likely to cause confusion or

misunderstanding as to the source, sponsorship, approval or certification of goods sold and services

rendered by Defendant, and thus constitute unfair and deceptive acts or practices in the conduct of


                                                 13
     Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 14 of 43 PageID #:1




a business, trade or commerce in violation of in violation of MCC § 2-25-090.

        70.       Defendant’s conduct has had, and will continue to have, an adverse impact on the

City and on members of the general public because it wrongly suggests a cooperative business

relationship that does not exist in fact.

        71.       Defendant’s unlawful conduct has been and continues to be willful, deliberate, and

in bad faith.

        72.       Defendant’s actions have caused and continue to cause damage and irreparable

harm to the City, for which the City has no adequate remedy at law. Unless enjoined, Defendant

will continue its wrongful actions, further damaging and injuring the City and confusing the public.

                                            COUNT VI
                Cancellation of United States Trademark Registration No. 5,767,909

        73.       The City repeats and realleges the allegations in the foregoing paragraphs as though

fully set forth herein.

        74.       The City seeks the cancellation of the FDC Registration, Reg. No. 5,767,909, which

is less than five years old, pursuant to Section 14 of the Lanham Act, 15 U.S.C. §1064. The FDC

Registration is likely to cause confusion with the CFD Mark, and/or comprises deceptive matter

which falsely suggests a connection with the City, CFD and/or the CFD Mark. The FDC Mark so

resembles the CFD Mark as to be likely to cause confusion, or to cause mistake, or to deceive as

to source by suggesting that FDC Goods and FDC Charitable Services are affiliated with,

sponsored by, endorsed by, originates with, or somehow benefit the City, when they are not.

        75.       Pursuant to Section 37 of the Lanham Act, 15 U.S.C. §1119, this Court can “order

the cancelation of registrations,” and direct the USPTO to take appropriate action in the USPTO’s

records.

        76.       The CFD Registration has priority over the FDC Registration. The City adopted


                                                   14
     Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 15 of 43 PageID #:1




the CFD Mark, used the CFD Mark in commerce, applied to register the CFD Mark, and received

the CFD Registration, all prior to FDC’s adoption, first use, application to register, and FDC

Registration.

       77.       The CFD Mark is strong and distinctive, and the CFD Registration is valid. The

City’s right to use the CFD Mark in commerce has become incontestable.

       78.      The City has been damaged, and continues to be damaged, by the FDC Registration.

                                     PRAYER FOR RELIEF

       WHEREFORE, the City respectfully seeks the following relief:

       A.       An order enjoining and restraining Defendant, its agents, servants, employees,

attorneys, and all persons and/or organizations in active concert or participation with any of them,

including, but not limited to, FDC Foundation, from engaging in any of the following acts:

                (i)     Using in any way the FDC Mark, any similar mark, or the letters F, D, and

C superimposed in a monogram style that is confusingly similar to the CFD Mark, in any manner

whatsoever, either alone or as part of any other elements, including any trademark, trade name,

corporate name or domain name.

                (ii)    Using any trademark, trade dress, trade name or domain name that is

confusingly similar to the CFD Mark;

                (iii)   Using the FDC Mark in a form similar to the CFD Mark, including without

limitation, in the marketing, promotion, advertising, identification, sale or distribution of goods or

services, that is likely to mistakenly identify or associate Defendant or its business or services with

the City; and

                (iv)    Unfairly competing with the City in any manner whatsoever;

       B.       An order requiring Defendant, pursuant to 15 U.S.C. § 1118, to destroy all



                                                  15
     Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 16 of 43 PageID #:1




literature, signs, labels, prints, packages, wrappers, containers, advertising materials, Internet

content, stationery, software, and any other items in its possession or control, as well as all plates,

molds, matrices, masters, and other means of making any of those infringing items, that bear or

incorporate the FDC Mark, or the letters F, D, and C stylized in a manner confusingly similar to

the CFD Mark;

       C.      An order directing the USPTO to cancel the FDC Registration, Reg. No. 5,767,909;

       D.      An order requiring Defendant to file with the Court and to serve on the City, within

thirty (30) days after the entry of an injunction, a report in writing, under oath, setting forth in

detail the manner and form in which Defendant has complied with the injunction;

       E.      Awarding the City the costs of this suit and its reasonable attorneys’ fees in

accordance with 15 U.S.C. § 1117 and Illinois law;

       F.      Awarding the City monetary relief in an amount to be determined, such amount to

be trebled pursuant to 15 U.S.C. § 1117;

       G.      Awarding the City civil penalties of $10,000 for each violation of MCC § 2-25-

090; and

       H.      Awarding such other and further relief as the Court deems just and proper.




                                                  16
     Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 17 of 43 PageID #:1




Dated: January 29, 2020               Respectfully Submitted,



                                      By: /s/ Philip A. Jones____________

                                      MARK A. FLESSNER
                                      Corporation Counsel, City of Chicago
                                      Attorney No. 90909
                                      Fiona Burke, Chief Asst. Corporation Counsel
                                      Christina Chung, Assistant Corporation Counsel
                                      City of Chicago, Department of Law
                                      30 N. La Salle, Suite 1400
                                      Chicago, IL 60602
                                      Phone: (312) 744-6929, 4-5218
                                      Fax: (312) 742-3832
                                      Fiona.Burke@cityofchicago.org
                                      Christina.Chung@cityofchicago.org


                                      Philip A. Jones (Illinois Bar No. 6217213)
                                      BARNES & THORNBURG LLP
                                      One North Wacker Drive.
                                      Suite 4400
                                      Chicago, IL 60606
                                      (312) 357-1313
                                      pjones@btlaw.com




                                        17
Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 18 of 43 PageID #:1




                              EXHIBIT A
Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 19 of 43 PageID #:1
Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 20 of 43 PageID #:1




                              EXHIBIT B
Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 21 of 43 PageID #:1




                                    1
Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 22 of 43 PageID #:1




                                    2
Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 23 of 43 PageID #:1




                                    3
Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 24 of 43 PageID #:1




                                    4
Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 25 of 43 PageID #:1




                              EXHIBIT C
Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 26 of 43 PageID #:1




                                    1
Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 27 of 43 PageID #:1




                                    2
Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 28 of 43 PageID #:1




                                    3
Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 29 of 43 PageID #:1




                                    4
Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 30 of 43 PageID #:1




                                    5
Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 31 of 43 PageID #:1




                              EXHIBIT D
Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 32 of 43 PageID #:1




                                    1
Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 33 of 43 PageID #:1




                              EXHIBIT E
Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 34 of 43 PageID #:1




                                    1
Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 35 of 43 PageID #:1




                              EXHIBIT F
Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 36 of 43 PageID #:1
Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 37 of 43 PageID #:1




                             EXHIBIT G
Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 38 of 43 PageID #:1




                                    1
Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 39 of 43 PageID #:1




                                    2
Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 40 of 43 PageID #:1




                             EXHIBIT H
Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 41 of 43 PageID #:1




                                    1
Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 42 of 43 PageID #:1




                                    2
Case: 1:20-cv-00676 Document #: 1 Filed: 01/30/20 Page 43 of 43 PageID #:1




                                    3
